Citation Nr: 1820296	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for skin condition (also claimed as herpes progenitalis).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the U.S. Army from November 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration to decide his claim. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

In this case, the Veteran contends that he first contracted herpes progenitalis in October 1970 or September 1971 while he was deployed in Vietnam. The Veteran reported that he first sought treatment in September 1971 at Bien Hoa Air Base in Vietnam and again in January 1972 at Langley Air Base in Hampton, Virginia. He later sought treatment at an outpatient clinic who prescribed Valacyclovir, which is necessary to control his condition. 

A review of the record confirms that his service treatment records are void of any treatment while in active duty service. Yet, the record reflects that he sought treatment in June 1974 for a skin lesion on his penis, and was diagnosed with herpes progenitalis, within his reservist duty. (See VA 10-10 Form pg. 2; and DD 214, that his reservist obligation was extended through November 1975). 

In light of the foregoing, the Board finds that the evidence of record, his lay statements and the objective medical evidence indicating that he received treatment for his herpes progenitalis within his reservist obligation period is sufficient to trigger VA's duty to assist to obtain a VA examination since the Veteran has not received on opinion regarding the etiology of the claimed herpes virus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the RO should obtain the Veteran's personnel records, specifically, personnel records from the Army National Guard that identify his periods of ACDUTRA and INACDUTRA. 

The RO should also clarify whether all of the Veteran's service treatment records for his period of service in the Army National Guard are of record. Indeed, the record reflects a request for records for treatment of herpes progenitalis conducted in February 1972. (See MTR March 1975).  However, those treatment notes are not of record nor is there confirmation that further attempts to acquire such records would be futile. To that end, the RO should attempt to obtain the medical records from Langley Air Base in Hampton, Virginia where the Veteran reports he sought treatment in 1971 or 1972 and any other VA treatment records in service. If the Veteran received any treatment during service in a military hospital that may have retained its own records during this period, he is asked to identify the facility so that the RO can request records from it.

Since the Army National Guard service and personnel records are necessary for the proper adjudication of the claims, these records must be obtained prior to scheduling the VA examination so that the examiner has an opportunity to review the records prior to his/her issuance of a medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's military personnel records, specifically, personnel records from the Army National Guard that identifies his periods of ACDUTRA and INACDUTRA or explain why further attempts would be futile.

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to include records for any treatment conducted at Langley Air Base in Hampton, Virginia, if possible. If the RO is unable to obtain the medical records from Langley Air Base in Hampton, Virginia they must state so and provide why further attempts would be futile.

2. After completing the development set forth above in directives #1 and #2, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of any viral or skin condition in the area of the genital, to include herpes progenitalis. The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner. 

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiry:

Is at least as likely as not (a 50 percent or greater probability) that the Veteran's herpes progenitalis is etiologically related to, or was incurred during, his active military service?

In rendering such opinion, the examiner should consider and discuss the Veteran's treatment within his military reservist obligation period and his testimony regarding contracting the viral infection in service. The examiner should also consider possible dormant states of the virus.

A complete rationale should be provided for any opinion expressed. If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3. After completing the development requested above, re-adjudicate the Veteran's claim. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

